Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/05/2020 and 4/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sen (US 10,518,769 B2).
Regarding Claim 1:
Sen discloses: A vehicle information interacting method, comprising (Column 4 Line 15, a vehicle control and traffic information sharing system.) 
determining a first message according to an autonomous driving level of a vehicle, the first message carries information indicating the autonomous driving level of the vehicle (Information of the level of automated driving is disclosed as part of the transmission in Column 16 Lines 48-57 with individual modes being defined in Column 9 Line 44 – Column 10 Line 2.) 
and information indicating an autonomous driving status of the vehicle; (Column 16 Lines 12-28 discloses communicating execution status of automated driving to other vehicles in the vicinity.)
and broadcasting the first message. (Column 14 Lines 7-12 discloses transmitting the message information to other devices)

Regarding Claim 5:
The method according to claim 1, wherein the method further comprises at least one of the following: acquiring a second message broadcast by a roadside apparatus, and the second message 15carries information indicating the autonomous driving level of at least one vehicle within a preset range and information indicating the autonomous driving status of the vehicle; (Sen discloses the transmission of information from a server device to a vehicle, through a base station device (Column 15 Lines 27-28) with the transmission containing information regarding the status and information provided by other vehicles as well as road and environmental data [Column 15 Lines 42-52]) 
and acquiring a third message broadcast by at least one vehicle within a V2X communication range, and the third message broadcast by each vehicle carries information indicating the autonomous driving level of the vehicle and information indicating the autonomous driving 20status of the vehicle. (Sen further discloses receiving information transmitted from another vehicle including said vehicle’s surroundings and automated driving status [Column 1 Lines 57-65]).

Regarding Claim 20:
A non-transitory computer-readable storage medium storing computer instructions, 25wherein the computer instructions are used to cause a computer to execute the method of claim 1.
Sen discloses the method described being executed by an on-board computer (Column 2 Lines 47-57). 

Claim(s) 6 & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sen (US 10,518,769 B2).
Regarding Claim 6:
Sen discloses: A vehicle information interacting device, the device comprises: (Column 4 Line 15, a vehicle control and traffic information sharing system.) 
at least one processor and a memory communicated and connected to the at least one processor; wherein the memory stores computer execution instructions; and the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to execute the following steps: (Column 2 Lines 47-57 disclose the implementation of the traffic information sharing system on an on-board computer, including memory and a processor as disclosed in Column 8 Lines 53-67). 
determining a first message according to an autonomous driving level of a vehicle, the first message carries information indicating the autonomous driving level of the vehicle (Information of the level of automated driving is also disclosed as part of the transmission in Column 16 Lines 48-57 with individual modes being defined in Column 9 Line 44 – Column 10 Line 2.) 
and information indicating an autonomous driving status of the vehicle; (Column 16 Lines 12-28 discloses communicating execution status of automated driving to other vehicles in the vicinity.)
and broadcasting the first message. (Column 14 Lines 7-12 discloses transmitting the message information to other devices)

Regarding Claim 14:
The device according to claim 6, wherein the instructions are further executed by the at least one processor to enable the at least one processor (Sen discloses an on-board computer in Column 2 Lines 47 - 57).
to execute at least one of the following steps: acquiring a second message broadcast by a roadside apparatus (an external server is disclosed in Column 2 Lines 17-26 connected through a base station in Column 15 Lines 27-28), and the second message carries information indicating the autonomous driving level of at least one vehicle within a 15preset range and information indicating the autonomous driving status of the vehicle (The server transmitted information includes traffic information acquired from vehicles [Column 2 Lines 22-26] which includes information regarding other vehicle’s automated driving status [Column 1 Lines 62-65]); 
and acquiring a third message broadcast by at least one vehicle within a V2X communication range (receiving a message from either another vehicle as disclosed in Column 1 Lines 57-65), and the third message broadcast by each vehicle carries information indicating the autonomous driving level of the vehicle and information indicating the autonomous driving status of the vehicle (Column 1 Lines 62-65).

Claim(s) 15 - 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sen (US 10,518,769 B2).

Regarding Claim 15:
Sen discloses: A vehicle information interactive device, wherein the device comprises: at least one processor and a memory communicated and connected to the at least one processor; wherein the memory stores computer execution instructions; and the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to execute the following steps: (Sen discloses a traffic information sharing system configured to process information with a server-side processor transmitted by a vehicle including information regarding the other vehicle’s surroundings and automated driving state as disclosed in Column 2 Lines 17-26. This server device (260) contains a processor (290) and a database (280) as seen in figure 12, below).

    PNG
    media_image1.png
    872
    1316
    media_image1.png
    Greyscale

acquiring a first message broadcast by at least one vehicle, and the first message broadcast by each vehicle carries information indicating an autonomous driving level of a vehicle and information indicating an autonomous driving status of the vehicle; (Column 16 Lines 12-28 disclose a server device acquiring information regarding the autonomous driving execution for individual vehicles and storing said information in a database. 
acquiring a second message according to a first message broadcast by each vehicle, wherein the second message carries information indicating the autonomous driving level of each vehicle and information indicating the autonomous driving status of each vehicle; and broadcasting the second message. (The server system is further disclosed to obtain information from multiple vehicles into the database (280) and rebroadcast that compiled information back to individual vehicles (Column 15 Lines 25-52). This data can include execution status of automated driving to other vehicles in the vicinity as disclosed in Column 16 Lines 12-28). 

Regarding Claim 16:
The device according to claim 15, wherein the instructions are further executed by the at least one processor to enable the at least one processor to execute the following steps: receiving the first message broadcast by each vehicle within a vehicle to X (V2X) communication range; (Sen discloses acquiring information transmitted from a vehicle, a first message, as disclosed in Column 17 Lines 6-35).
analyzing to obtain the autonomous driving level of the vehicle and the autonomous 10driving status of the vehicle according to the first message of each vehicle; (storing the information in a database and generating traffic information based on the data received analyzing the data of the first message, as disclosed in Column 17 Lines 6-35)
and obtaining the second message according to the autonomous driving level of each vehicle and the autonomous driving status of each vehicle. (The data is transmitted by the server [the second message] to requesting vehicles as disclosed in Column 17 Line 51 – Column 18 Line 4).

Regarding Claim 17:
The device according to claim 15, wherein the first message is a basic safety message (BSM); the second message is a roadside safety message (RSM).
Sen discloses the server and associated transmissions as laid out in claim 15, and further includes safety data relating to road conditions, weather, and the like detected by sensors on or near the road (Column 15 Lines 49-52).

Regarding Claim 18:
The device according to claim 15, wherein the instructions are further executed by the at least one processor to enable the at least one processor to execute the following step: broadcasting the second message through a vehicle to X (V2X) according to a preset period.
Sen discloses the server device generating traffic information (that is subsequently shared to connected vehicles as disclosed in Column 15 Lines 46-47) at any appropriate timing (Column 17 Lines 6-12). 

Regarding Claim 19:
The device according to claim 16, wherein the instructions are further executed by 20the at least one processor to enable the at least one processor to execute the following steps: setting an autonomous driving level data element in an RSM according to the autonomous driving level, and setting an autonomous driving status data element in the RSM according to the autonomous driving status, to obtain the second message.
The second message as disclosed in Sen is the traffic information and status of other vehicles in the environment, as seen in figures 16A and 16B, below and as disclosed in Column 17 Lines 13-24. 

    PNG
    media_image2.png
    804
    558
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 10,518,769 B2) further in light of Gogic (US 10,971,008 B2) and Moustafa (US 20220126864 A1).
Regarding Claim 2:
The method according to claim 1, wherein the method further comprises: wherein the determining a first message according to an autonomous driving level of a vehicle, comprises: determining the autonomous driving status of the vehicle according to the autonomous driving level, the autonomous driving status comprises: an on status, an off status, and an 15unavailable status; and acquiring the first message according to the autonomous driving level and the autonomous driving status; 
Sen discloses various automated driving levels, defined in Column 9 Line 44 – Column 10 Line 2. These include Mode A: Fully automated, Mode B: Automated with driver handover capability, Mode C: Automated with driver approval. Additional options are disclosed in Fig. 11, described in Column 14 Lines 24-52, which further include manual driving mode (automated driving off) and considering if automated driving modes are available based on detection device performance (Column 10 Lines 10-17). 
Examiner’s Note: A BSM, or basic safety message, is a packet of data that contains information about vehicle position, heading, speed, and other information relating to a vehicle’s state and predicted path. 
Sen does not disclose wherein the first message is a basic safety message (BSM), but does disclose transmitting vehicle surroundings (Column 16 Lines 12 - 28). Sen additionally does not disclose acquiring the autonomous driving level of the vehicle, if a vehicle to X (V2X) function is 10detected to be on;  
Gogic teaches wherein the first message is a basic safety message (BSM) (a basic safety message being periodically broadcast by a vehicle as taught in Column 6 Lines 24 - 46).
Moustafa teaches acquiring the autonomous driving level of the vehicle, if a vehicle to X (V2X) function is 10detected to be on (V2V or V2X communication being enabled to allow the sharing of observations and behavior models with one vehicle to another in Paragraph 0276).
It is well understood in the art of vehicle controls that in automated vehicle control, various forms of information can be transmitted between vehicles or third parties regarding the state of a vehicle. Sen discloses reporting a state or level of autonomous driving as well as environmental factors to other vehicles or servers in range (Column 1 Line 44 – Column 2 Line 32) and Gogic recites transmission of vehicle information among a plurality of vehicles (Column 2 Lines 17 – 49). It is clear to one of ordinary skill in the art that Gogic’s additional recitations of type and properties of inter-vehicular transmissions can be combined with the communication system as disclosed in Sen to provide additional information to the vehicle network with which to make automated driving or safety decisions. 
It is old and well understood in the art of vehicle controls that sharing of information can be turned enabled or disabled depending on the preference of the user and the utility in the environment. Additionally, it is well understood that to transmit information, information communication would need to be enabled. Moustafa teaches enabling V2V or V2X communications to share observation and sensor data with other vehicles in Paragraph 0276. Sen discloses a traffic information sharing system (Column 2 Line 47-57) that communicated directly or indirectly with another device to communicate vehicle surroundings information and automated driving status. It would therefore be obvious to one of ordinary skill in the art to check the enablement status of the V2V or V2X communications prior to acquiring the data for transmission through the V2V or V2X system, through the combination of Moustafa with the disclosure of Sen.

Regarding Claim 4:
The method according to claim 2, wherein the determining the autonomous driving status of the vehicle according to the autonomous driving level, comprises: determining the autonomous driving status of the vehicle to be an off status, if the 25autonomous driving level of the vehicle is a driverless automation level; (Sen discloses a determination of autonomous driving level including when the vehicle is in manual driving mode [Automated driving off, Column 10 Lines 15-17]).
determining the autonomous driving status of the vehicle to be an on status, if the autonomous driving level of the vehicle is a full autonomous driving level; (Fully Autonomous driving mode as disclosed in Column 9 Lines 45-50)
and 39detecting to obtain the autonomous driving status of the vehicle, if the autonomous driving level of the vehicle is a partial driving automation level; wherein the partial driving automation level comprises a driving assistance level, an advanced driving assistance level, a conditional autonomous driving level, and a regional autonomous driving level; 5(partially automated driving mode as disclosed in Column 9 Line 51 – Column 10 Line 2. Full and partial operation levels anticipate driving assistance level, an advanced driving assistance level, a conditional autonomous driving level, and a regional autonomous driving level as different modes of operation, further operation modes being freely determined as stated in Column 9 Lines 41-43)
wherein the detecting to obtain the autonomous driving status of the vehicle, comprises: determining the autonomous driving status of the vehicle to be an on status, if it is detected that the vehicle is in an autonomous driving mode; determining the autonomous driving status of the vehicle to be an off status, if it is detected that the vehicle is not in an autonomous driving mode; (Column 9 Line 37 – Column 10 Line 17 disclose these limitations).
and 10determining the autonomous driving status of the vehicle to be an unavailable status, if it is detected that the vehicle is faulty or there is a detection failure. (if specific automated driving modes are unavailable due to detection problems this is reported as disclosed in Column 10 Lines 13-14). 

 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 10,518,769 B2) further in light of Gogic (US 10,971,008 B2).
Regarding Claim 3:
The method according to claim 1, wherein the broadcasting the first message, 20comprises: broadcasting the first message through a vehicle to X (V2X) according to a preset period.
Examiner’s Note: V2X is understood as communication between a vehicle and entity that may affect said vehicle. 
Sen does not disclose communication occurring over a set period. 
Gogic teaches in Column 9 Lines 43 – 67 an interval of BSM transmission of 100 ms to other vehicles operating on the same communication medium. 
It is well understood in the art of vehicle controls that in automated vehicle control, various forms of information can be transmitted between vehicles or third parties regarding the state of a vehicle. Sen discloses reporting a state or level of autonomous driving as well as environmental factors to other vehicles or servers in range (Column 1 Line 44 – Column 2 Line 32) and Gogic recites transmission of vehicle information among a plurality of vehicles (Column 2 Lines 17 – 49). It is clear to one of ordinary skill in the art that Gogic’s additional recitations of type and properties of inter-vehicular transmissions can be combined with the communication system as disclosed in Sen to provide additional information to the vehicle network with which to make automated driving or safety decisions. 

Claim(s) 7-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 10,518,769 B2) further in light of Moustafa (US 20220126864 A1).
Regarding Claim 7:
The device according to claim 6, wherein the instructions are further executed by the at least one processor to enable the at least one processor to execute the following step: acquiring the autonomous driving level of the vehicle if a vehicle to X (V2X) function is detected to be on.
Sen does not disclose checking the V2X function for enablement. 
Paragraph 0276 of Moustafa teaches V2V or V2X communication being enabled to allow the sharing of observations and behavior models with one vehicle to another. 
It is old and well understood in the art of vehicle controls that sharing of information can be turned enabled or disabled depending on the preference of the user and the utility in the environment. Additionally, it is well understood that to transmit information, information communication would need to be enabled. Moustafa teaches enabling V2V or V2X communications to share observation and sensor data with other vehicles in Paragraph 0276. Sen discloses a traffic information sharing system (Column 2 Line 47-57) that communicated directly or indirectly with another device to communicate vehicle surroundings information and automated driving status. It would therefore be obvious to one of ordinary skill in the art to check the enablement status of the V2V or V2X communications prior to acquiring the data for transmission through the V2V or V2X system, through the combination of Moustafa with the disclosure of Sen.

Regarding Claim 8:
The device according to claim 7, wherein the instructions are further executed by the at least one processor to enable the at least one processor to execute the following steps: determining the autonomous driving status of the vehicle according to the autonomous driving level, the autonomous driving status comprises: an on status, an off status, and an unavailable status; and 10acquiring the first message according to the autonomous driving level and the autonomous driving status.
Sen discloses various modes of automated driving operation in Column 9 line 37 – Column 10 Line 17, including on, off (manual) or unavailable (due for example to low detection), and relays this information via a communications controller to other devices (Column 14 Lines 7-12). 

Regarding Claim 11:
The device according to claim 8, wherein the instructions are further executed by the at least one processor to enable the at least one processor to execute the following steps: determining the autonomous driving status of the vehicle to be an off status, if the 20autonomous driving level of the vehicle is a driverless automation level; (Sen discloses a determination of autonomous driving level including when the vehicle is in manual driving mode or automated driving is off, as disclosed in Column 10 Lines 15-17).
 determining the autonomous driving status of the vehicle to be an on status, if the autonomous driving level of the vehicle is a full autonomous driving level; (fully Autonomous driving mode as disclosed in Column 9 Lines 45-50)
and detecting to obtain the autonomous driving status of the vehicle, if the autonomous driving level of the vehicle is a partial driving automation level; wherein the partial driving 25automation level comprises a driving assistance level, an advanced driving assistance level, a conditional autonomous driving level, and a regional autonomous driving level. (partially automated driving mode [Column 9 Line 51 – Column 10 Line 2], and if specific automated driving modes are unavailable due to detection problems [Column 10 Lines 13-14]. Full and partial operation levels anticipate driving assistance level, an advanced driving assistance level, a conditional autonomous driving level, and a regional autonomous driving level as different modes of operation, further operation modes being freely determined as disclosed in Column 9 Lines 41-43). 

Regarding Claim 12:
The device according to claim 11, wherein the instructions are further executed by the at least one processor to enable the at least one processor to execute the following steps: (Sen discloses a determination of autonomous driving level executed by the on-board computer in Column 2 Lines 47-57)
determining the autonomous driving status of the vehicle to be an on status, if it is 30detected that the vehicle is in an autonomous driving mode; 41(fully Autonomous driving mode as disclosed in Column 9 Lines 45-50 and partially automated driving mode as disclosed in Column 9 Line 51 – Column 10 Line 2).
determining the autonomous driving status of the vehicle to be an off status, if it is detected that the vehicle is not in an autonomous driving mode; (when the vehicle is in manual driving mode, automated driving off, Column 10 Lines 15-17).
and determining the autonomous driving status of the vehicle to be an unavailable status, if it is detected that the vehicle is faulty or there is a detection failure. (if specific automated driving modes are unavailable due to detection problems as disclosed in Column 10 Lines 13-14). 

Claim(s) 9 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 10,518,769 B2) as modified by Moustafa (US 20220126864 A1) further in light of Gogic (US 10,971,008 B2).

Regarding Claim 9:
The device according to claim 8, wherein the first message is a basic safety message (BSM).
Sen discloses environmental and data sharing, but does not disclose a BSM (Column 1 Lines 51 – 56).
Gogic teaches a basic safety message being periodically broadcast by a vehicle (Column 6 Lines 24 - 46).
It is well understood in the art of vehicle controls that in automated vehicle control, various forms of information can be transmitted between vehicles or third parties regarding the state of a vehicle. Sen discloses reporting a state or level of autonomous driving as well as environmental factors to other vehicles or servers in range (Column 1 Line 44 – Column 2 Line 32) and Gogic recites transmission of vehicle information among a plurality of vehicles (Column 2 Lines 17 – 49). It is clear to one of ordinary skill in the art that Gogic’s additional recitations of type and properties of inter-vehicular transmissions can be combined with the communication system as disclosed in Sen to provide additional information to the vehicle network with which to make automated driving or safety decisions. 

Regarding Claim 13:
The device according to claim 8, wherein the instructions are further executed by the at least one processor to enable the at least one processor to execute the following steps: setting an autonomous driving level data element in an BSM according to the autonomous driving level, and setting an autonomous driving status data element in the BSM according to the autonomous driving status, to obtain the first message.
Sen discloses setting automated driving level and mode as part of an array, as in figure 15, below, alongside positional information. 

    PNG
    media_image3.png
    140
    274
    media_image3.png
    Greyscale

Sen does not disclose autonomous driving levels or states as part of a BSM array. 
Gogic teaches a BSM array as detailed in the above rejections. Due to similarity in structure of data arrays between that of a BSM and that disclosed in Sen (Column 16 Lines 48-57), it would be obvious to combine the two concepts and introduce the BSM elements and structure to the vehicle information reporting of Sen.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 10,518,769 B2) further in light of Gogic (US 10,971,008 B2).
Regarding Claim 10:
The device according to claim 6, wherein the instructions are further executed by the 15at least one processor to enable the at least one processor to execute the following step: broadcasting the first message through a vehicle to X (V2X) according to a preset period.
Sen does not disclose broadcasting transmissions according to a preset period. 
Gogic teaches a basic safety message being broadcast periodically by a vehicle (Column 6 Lines 24 - 46) as stored in and implemented by the processor and memory taught in Column 6 Lines 7 – 14. 
It is well understood in the art of vehicle controls that in automated vehicle control, various forms of information can be transmitted between vehicles or third parties regarding the state of a vehicle. Sen discloses reporting a state or level of autonomous driving as well as environmental factors to other vehicles or servers in range (Column 1 Line 44 – Column 2 Line 32) and Gogic recites transmission of vehicle information among a plurality of vehicles (Column 2 Lines 17 – 49). It is clear to one of ordinary skill in the art that Gogic’s additional recitations of type and properties of inter-vehicular transmissions can be combined with the communication system as disclosed in Sen to provide additional information to the vehicle network with which to make automated driving or safety decisions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661